IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES HAMMONDS,                           : No. 16 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
HON. ANTHONY MARIANI,                     :
                                          :
                   Respondent             :


                                       ORDER


PER CURIAM
      AND NOW, this 8th day of April, 2015, the Application for Extraordinary Relief is

DENIED, and the Prothonotary is DIRECTED to strike the name of the jurist from the

caption.